Title: Bernard Peyton to Thomas Jefferson, 15 February 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Richd 15 Feby 1819
          
          By Mr Johnson’s Boat I send you a Tierce Rice from Col Allston of Charleston & a Box Books (I presume) from Philadelphia, all in good order & hope they will so reach you.
          I have felt great sympathy & concern for the unfortunate accident which has befallen my good friend Jefferson Randolph and sincerely hope he is on the recovery—   In haste
          With great respect & regard
          
             Dr sir Your Mo Obd
            B. Peyton
          
        